IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                      NOS. PD-0054-15, PD-0055-15, PD-0056-15



                          JAVIER NOEL CAMPOS, Appellant

                                              v.

                                 THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FIRST COURT OF APPEALS
                          HARRIS COUNTY

              Per curiam. Newell, J., not participating.

                                       OPINION

       A jury convicted appellant of three counts of aggravated sexual assault, and sentenced

him to sixty-eight years imprisonment on each count. At trial, the State was allowed to

impeach appellant, over objection, with a conviction that was more than ten years old.

       The court of appeals upheld the trial court’s actions by applying the common law

tacking doctrine to the remote conviction, and assessing its admissibility under Texas Rule

of Evidence 609(a)’s “outweigh” standard rather than Rule of Evidence 609(b)’s
                                                CAMPOS PD-0054-15, PD-0055-15, PD-0056-15

“substantially outweigh” standard. Campos v. State, Nos. 01-13-00415-CR, 01-13-00416-

CR, 01-13-00417-CR slip op. at 47-51 (Tex. App.–Houston [1 st Dist.] Jan. 13, 2015).

Applying Rule 609(a), the court of appeals upheld the admission of the prior remote

conviction. Id. at 51.

       Appellant has filed a petition for discretionary review of this decision. We recently

addressed this issue in Meadows v. State, 455 S.W.3d 166, 169 (Tex. Crim. App. 2015), in

which we held that the unambiguous plain language of Rule of Evidence 609 supplants the

common-law tacking doctrine. Under Rule 609(b), evidence of a prior conviction is

inadmissible to impeach a witness “if more than ten years has elapsed since the later of the

date of conviction or release of the witness from confinement imposed for that conviction

‘unless the court determines, in the interests of justice, that the probative value of the

conviction supported by specific facts and circumstances substantially outweighs its

prejudicial effect.’” Id. at 170-71.

       The Court of Appeals in the instant case did not have the benefit of our opinion in

Meadows. Accordingly, we grant ground (9) of appellant’s petition for discretionary review,

vacate the judgment of the Court of Appeals, and remand this case to the Court of Appeals

in light of our opinion in Meadows.1


Delivered July 29, 2015
Publish

       1
         Grounds (1) - (8) and grounds (10) - (13) of appellant’s petition for discretionary review
are refused with prejudice.